Citation Nr: 1213172	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-45 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a lung disability, to include bronchial problems, chronic obstructive pulmonary disease (COPD), emphysema, and pneumonia due to asbestos exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to October 1963.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

New and material evidence has been presented and the issue of entitlement to service connection on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2003, the RO denied the claim for service connection for a lung condition.  The Veteran was notified of that decision in January 2004, but did not initiate an appeal.

2.  Some of the evidence received since December 2003 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a lung disability. 


CONCLUSIONS OF LAW

1.  The December 2003 RO rating decision that denied service connection for lung condition is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been received, and the claim for service connection for a lung disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board finds that VA compliance with the mandates of the VCAA is sufficient to permit review of the petition to reopen for entitlement to service connection for a lung disability, which is remanded for further development by the RO as discussed below.  As the determination below represents a grant of the petition to reopen, a detailed discussion of the impact of the VCAA on this appeal is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

A December 2003 RO decision denied service connection for a lung disability.  The decision stated that although there was a record of in-service treatment for bronchopneumonia, no permanent residual or chronic disability was shown by the service treatment or post service records.  The Veteran was notified of the denial in January 2004.  Because the Veteran did not appeal that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

In November 2008, the Veteran filed a claim to reopen.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the Veteran's claims file subsequent to the decision includes, but is not limited to, VA treatment records, an October 2009 VA examination, and the Veteran's contentions.  Specifically, in his March 2009 notice of disagreement (NOD), the Veteran asserted that he was exposed to asbestos during service.  This information was not indicated prior to the December 2003 denial.  As noted, the Veteran's claim was previously denied because there was no indication of a nexus between service and a current lung disability.  The Veteran's report of asbestos exposure is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claim.  Further, as its credibility is presumed, the Veteran's statement raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since December 2003 warrants a reopening of the Veteran's claim of service connection for a lung disability, as it is new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence has been submitted and the claim for entitlement to service connection for a lung disability, to include bronchial problems, COPD, emphysema, and pneumonia due to asbestos exposure, is reopened.


REMAND

The Board observes that additional development needs to be undertaken before a decision can be reached in this matter.  The Veteran was provided with a duty to notify and assist letter in December 2008.  In his March 2009 NOD, the Veteran for the first time asserted that he was exposed to asbestos during service.  There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (hereinafter "M21-1MR").  The M21-1MR contains guidelines for the development of asbestos exposure cases.  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-00.  VA must analyze the veteran's claim of entitlement to service connection for asbestosis under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The Board observes that the Veteran has not been provided with notice information specific to a claim based on asbestos exposure.  The Board notes that the October 2009 VA examiner considered the Veteran's contentions that he was required to remove asbestos insulation from pipes during service.  Although this information has been considered, the Board believes that the Veteran should be provided with the required notice to ensure that he has identified all avenues of potential asbestos exposure.  Accordingly, a remand is necessary to provide him with appropriate notice.

Further in a February 2009 statement, the Veteran reported that he had been receiving medical treatment at the VAMC in St. Louis since his discharge from the military.  The Board observes that the Veteran's VA treatment records currently date from January 2002 to December 2003 and then again from August 2006 to February 2009.  The Board notes that the copies of the records dated from January 2002 to December 2003 that have been associated with the claims file have been partially cut off and it is not possible to read the complete text of the treatment entries.  Therefore, because the Veteran has identified additional VA treatment that has not been associated with the claims file and because some of the VA treatment records are incomplete, a remand is necessary.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession.)  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a duty to notify and assist letter that explains the information and evidence necessary to substantiate a claim based on asbestos exposure.

2.  Obtain VA treatment records dated from October 1963 to August 2006, to include any archived records.  Additionally, obtain VA treatment records dated from February 2009 to the present.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


